Citation Nr: 1220968	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-09 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a right ankle injury, secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1983 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision on behalf of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran submitted additional evidence in support of his appeal in April 2010 and waived agency of original jurisdiction (AOJ) review of that evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The evidence of record demonstrates present residuals of a right ankle injury and includes medical evidence which demonstrates the injury was proximately due to a service-connected left knee disability.


CONCLUSION OF LAW

The residuals of a right ankle injury were incurred secondary to a service-connected left knee disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by Court have been fulfilled.  Given the favorable outcome in this case, the Board finds that any error related to the VCAA is moot. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159 , 3.326(a) (2010); see also Mayfield v. Nicholson, 19 Vet. App. 103, 115   (2005). 

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA regulations provide that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).  VA will not concede, however, that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  A presumption of credibility of the evidence does not apply where a fact asserted is beyond a person's competency or where the evidence is inherently false.  See Jones v. West, 12 Vet. App. 383, 385 (1999).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, the Veteran contends that he sustained a right ankle injury as a result of his service-connected left knee disability.  In his July 2007 service connection claim he asserted that secondary service connection was warranted due to an abnormal gait caused by his left knee disability.  At a hearing in October 2008 the Veteran testified that his left knee had gone out on him as he was running when he stepped up on a median and that he twisted his right ankle when he stepped down off the median causing him to stumble forward.

Private treatment records dated in April 2003 include an emergency medical report which noted he stated he had twisted his right ankle while walking the previous day and that he reported he had not fallen.  A September 2003 operation report noted he had stepped off a curb and twisted his right ankle.  

Upon VA examination in January 2006 VA for evaluation of his left knee the Veteran reported he sustained a right ankle injury in an accident in his employment as a policeman.  A May 2006 VA treatment report noted he complained of increased right ankle pain since he was nonweight bearing on the left lower extremity due to left knee arthroscopy.  

Upon VA examination in August 2007 the Veteran reported he injured his right ankle when his left knee buckled and he fell.  The examiner found the right ankle disorder could be "secondary to his left knee condition and caused his gait problem."  

In an April 2010 private medical statement C.L., DPM, noted he began treating the Veteran on July 21, 2003, when he had an injury to the right ankle.  It was further noted that he had injured both his left knee and right ankle at that time in a chase because his knee gave out and buckled twisting his right ankle.  Dr. C.L. found that "[g]iven the nature of his injury and the timing, it [did] appear that they occurred simultaneously."  

Based upon the evidence of record, the Board finds that the Veteran has present residuals of a right ankle injury and that the medical evidence demonstrates the injury was proximately due to a service-connected left knee disability.  Although the evidence includes inconsistent information as to the specific circumstances of the Veteran's right ankle injury in 2003, the information upon which medical nexus opinions were based is not shown to be inherently false.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes that a gait disturbance caused by his service-connected left knee disability resulted in a fall which caused right ankle injury.  Secondary service connection for the residuals of a right ankle injury is warranted.



ORDER

Entitlement to service connection for residuals of a right ankle injury, secondary to a service-connected left knee disability, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


